Canty, J.
I dissent. It was a question for the jury whether or not plaintiff knew the elevator door was open, when the elevator was not at that floor some time prior to the accident. The evidence offered to prove that it was open, and that he knew it, was sufficiently contradicted.
It was a question for the jury whether the shipping clerk knew the door of the elevator was open, and whether or not he was acting within the scope of his employment when he indicated to plaintiff that the elevator was ready, and whether or not it was a part of his duty to assist plaintiff to get the packages to the elevator, or off the premises. The fact that plaintiff receipted for the packages on the premises is not conclusive on this point.
It was also a question for the jury whether or not the other servant, who was at work on his master’s premises, in and about his master’s business, was acting within the scope of his employment when he opened what appears to be the principal, if not the only, means of access to those premises, and left it open in such a way as to make it a dangerous pitfall for persons on the premises by invitation. The law would seem to be well settled on that point. See the cases cited in Thompson, Neg. 307, § 5.
(Opinion published 59 N. W. 941.)